Citation Nr: 1751059	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a traumatic brain injury (TBI).

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

3.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a gastrointestinal disability, to include irritable bowel syndrome (IBS).

4.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right shoulder disability.

5.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability.

6.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a bilateral lower extremity disability.

7.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a bilateral upper extremity disability.
	
8.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a back disability.

9.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected right ankle disability.

10.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right ankle disability.

11.  Entitlement to an increased disability rating for a right ankle condition, currently evaluated as 20 percent disabling.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Brown Jr., Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1984 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2014 Board video conference hearing.  A transcript of that hearing has been associated with the record.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for irritable bowel syndrome as entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a gastrointestinal disability, to include irritable bowel syndrome (IBS).  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

TBI and Acquired Psychiatric Disorder

The Board remanded the matters of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a TBI and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety in June 2015.  

A December 2015 QTC TBI DBQ from Dr. J. J. P., a psychiatrist, notes a diagnosis of a TBI.  It was noted that the disability began in January 2002 and that the Veteran exhibits current symptoms of short term memory loss, difficulty concentrating, and needing a GPS when traveling.  The doctor opined that there was no additional disability proximately caused by an event not reasonably foreseeable.  The Board finds that this opinion does not comply with the June 2015 remand directives, and is therefore inadequate.  

A December 2015 QTC TBI DBQ from Dr. J. J. P. notes a diagnosis of cognitive disorder.  It was noted that there is "no pathology to render a diagnosis" of major depression/anxiety, but did note that the Veteran needs further outpatient counseling.  The Board finds that this opinion does not comply with the June 2015 remand directives, and is therefore inadequate.

If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Stegall, at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the above-mentioned reasons.





Right Foot Disability

The Board remanded the matter of entitlement to service connection for a right foot disability, to include as secondary to a service-connected right ankle disability, in June 2015.  

A November 2015 QTC foot conditions DBQ from Dr. B. L. W. notes diagnoses of left metatarsalgia, bilateral hammer toes, and bilateral hallux valgus.  The doctor opined that he Veteran's foot disability is less likely than not proximately due to or the result of the Veteran's service connected condition, with the rationale that bilateral hallux valgus tends to occur over time due to normal wear and tear on the feet.  The doctor further opined that the Veteran's condition was not as likely as not aggravated beyond its natural progression by his service-connected right ankle disability, with the rationale that mild, bilateral hallux valgus would have no relation to the right ankle.

The June 2015 remand directed the examiner to consider the finding of Dr. J.E. in the October 2013 private treatment report of the right ankle causing antalgic gait.  Here, the examiner did not address this and, as such, the opinion does not fully comply with the June 2015 remand directives.

Cervical Spine

The Board remanded the matter of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right ankle disability, in June 2015.

A November 2015 QTC cervical spine DBQ from Dr. B. L. W. notes that the Veteran's neck condition began in 2002 as a result of his motor vehicle accident.  The doctor opined that his ankle fracture "is unrelated to the neck condition."  The Board finds that this opinion does not fully comply with the June 2015 remand directives as it does not provide an opinion as to aggravation due to the service-connected right ankle disability.

Gastrointestinal Disability

As discussed above, the Board has re-characterized the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for irritable bowel syndrome as entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a gastrointestinal disability, to include irritable bowel syndrome (IBS).  The Board has done this as the Veteran testified at the January 2014 hearing that a private gastroenterologist, Dr. N., performed a colonoscopy and told the Veteran that "over prescription of narcotics" was causing his gastrointestinal problems.  

All § 1151 Claims

The Board received an independent medical opinion from the Ellis Clinic in February 2017 in which it is asserted that VA delayed medical treatment which aggravated the Veteran's injuries sustained in a January 2002 motor vehicle accident.  Because the previous remand instructions did not seek a medical opinion on the issue of aggravation, the Board finds that remand is required here. 

Increased Rating for the Right Ankle

The right ankle was most recently examined by VA in December 2015.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it does not appear that the December 2015 VA examiner performed all of the required measurements.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

As the December 2015 VA examination reports do not provide all of the information specified by Correia, this claim must be remanded for a new VA examination to obtain the information necessary to properly adjudicate the claim.

TDIU

The outcome of the claim for a TDIU could be affected by the results of development ordered on remand. Thus the TDIU claim is inextricably intertwined with the claims being developed.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, remand is also warranted with regard to the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, schedule the Veteran for new VA examination with appropriate medical providers to determine the nature and etiology of the claimed disabilities.

3.  For all 38 U.S.C.A. § 1151 claims, the examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding each disability claimed under 38 U.S.C.A. § 1151.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  After the record review, and a thorough examination and interview of the Veteran, the VA examiner should answer the following questions for each claimed disability:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran suffer additional worsening or aggravation of his TBI, acquired psychiatric disorder, right shoulder disability, left shoulder disability, bilateral upper extremity disability, bilateral lower extremity disability, gastrointestinal, or back disability, not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, examination, or delay or denial thereof, furnished the Veteran by the Oklahoma City VA Medical Center from 2003 onward? 

 b.  If so, have any of the additional disabilities completely resolved without any further residual disability? If so, when did they resolve?

 c.  Whether it is at least as likely as not (a 50 percent or greater probability) that any additional disability proximately caused, worsened, or aggravated by carelessness, negligence, lack of proper skill, delay or denial, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

 d.  Whether it is at least as likely as not (a 50 percent or greater probability) that any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

4.  For entitlement to service connection for a right foot disability and a cervical spine disability, both to include as secondary to and aggravated by a service-connected right ankle disability, the examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his cervical spine and right foot.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  After the record review, and a thorough examination and interview of the Veteran, the VA examiner should answer the following questions for each claimed disability:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the claimed disability is due to or caused by the Veteran's service-connected right ankle disability.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the claimed disability is aggravated (any increase in disability) beyond the natural progress by the Veteran's service-connected right ankle disability.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the claimed disability, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected right ankle.

In rendering this opinion, the examiner should consider the finding of Dr. J.E. in the October 2013 private treatment report of the right ankle causing antalgic gait.

5.  For the Veteran's claim to an increased disability rating for the right ankle disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his right ankle disability, to determine its current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right ankle.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.



The examiner should comment on the effect of the functional and occupational impairment caused by the disability.

All opinions provided for each of the disabilities examined must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




